Deny Writ and Opinion Filed June 11, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00587-CV

                               IN RE TWISTER B.V., Relator

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 07-13697

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       Relator contends the trial judge erred in ordering it to produce documents in Dallas. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown it is entitled to the relief requested.   See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
130587F.P05                                       JUSTICE